Exhibit 10.1

 

 

CERTAIN INFORMATION IDENTIFIED BY

BRACKETED ASTERISKS ([* * *]) HAS

BEEN OMITTED FROM THIS EXHIBIT

BECAUSE IT IS BOTH NOT MATERIAL

AND WOULD BE COMPETITIVELY

HARMFUL IF PUBLICLY DISCLOSED.

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of June 16, 2020, by and between WESTERN ALLIANCE BANK, an
Arizona corporation (“Bank”) and ICAD, INC., a Delaware corporation (“Parent”),
(ii) XOFT, INC., a Delaware corporation (“Xoft”) and (iii) XOFT SOLUTIONS, LLC,
a Delaware limited liability company (“Xoft Solutions”) (each a “Borrower” and
collectively, the “Borrowers”).

RECITALS

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of March 30, 2020, as amended from time to time (the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1.    Section 6.8 of the Agreement hereby is amended and restated in its
entirety to read as follows:

“6.8    Financial Covenants.

(a)    At all times, Borrower shall be in compliance with at least one (1) of
the following financial covenants:

(i)    Performance to Plan; Minimum Revenue. Borrowers shall maintain
consolidated revenue (measured in accordance with GAAP), tested monthly as of
the last day of each month on a trailing six (6) month basis, of not less than
(x) for the periods ending February 29, 2020, March 31, 2020, April 30, 2020,
May 31, 2020, June 30, 2020, July 31, 2020, August 31, 2020, September 30, 2020,
October 31, 2020, November 30, 2020, and December 31, 2020, the amount set forth
opposite such date on Annex I to the Compliance Certificate, and (y) for the
last day of each month thereafter, shall be set by Bank and Borrower, working in
good faith to set such levels, based on Borrower’s projections delivered to Bank
in accordance with Section 6.3(e) hereof and documented in an amendment to this
Agreement; provided that if Borrowers and Bank cannot agree to such levels by
January 31st of any year, then from January 31st of such year until such levels
are agreed to and documented, Borrowers shall be at all times required to comply
with Section 6.8(a)(ii) hereof.

(ii)    Cash to Bank Indebtedness. Borrowers shall maintain a ratio of
(x) unrestricted cash at Bank, to (y) the aggregate total Indebtedness owing
from Borrowers to Bank, equal to or greater than 1.25 to 1.00.”

2.    Section 2.6(h) hereby is added to the Agreement as follows:

“(h)    First Amendment Fee. On June 16, 2020, Borrowers shall pay to Bank an
amendment fee equal to Ten Thousand Dollars ($10,000) (the “First Amendment
Fee”), which shall be nonrefundable;”



--------------------------------------------------------------------------------

3.    Exhibit D of the Agreement hereby is amended and restated in its entirety
to read as set forth on Exhibit D attached hereto.

4.    No course of dealing on the part of Bank or its officers, nor any failure
or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by any Borrower of any provision shall not affect any right
of Bank thereafter to demand strict compliance and performance. Any suspension
or waiver of a right must be in writing signed by an officer of Bank.

5.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

6.    Each Borrower represents and warrants that (a) the Representations and
Warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date), (b) the execution, delivery,
and performance of this Amendment have been duly authorized, (c) on the date
hereof, the persons whose names appear on the Corporate Resolutions to Borrow or
the Limited Liability Company Resolution, as the case may be, dated March 30,
2020, delivered to Bank to Borrowers in connection with the Agreement are duly
elected, qualified and acting officers of the applicable Borrower occupying the
offices set forth adjacent to their respective names, the signatures set forth
adjacent to their respective names are their true signatures, and each such
officer is duly authorized to execute and deliver, on behalf of such Borrower,
this Amendment and each of the Loan Documents and to act as an authorized
officer on behalf of such Borrower under this Amendment each of the Loan
Documents, and (d) no Event of Default has occurred and is continuing.

7.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)    this Amendment, duly executed by each Borrower;

(b)    in accordance with Section 2.6(h), the First Amendment Fee, in the amount
of Ten Thousand Dollars ($10,000), which may be debited from any of Borrowers
accounts; and

(c)    all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrowers’ accounts.

8.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment.

[Balance of Page Intentionally Left Blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ICAD, INC.

By:  

/s/ Michael Klein

Name:   Michael Klein Title:   CEO XOFT, INC.

By:  

/s/ Michael Klein

Name:   Michael Klein Title:   CEO XOFT SOLUTIONS, LLC

By:  

/s/ Michael Klein

Name:   Michael Klein Title:   CEO WESTERN ALLIANCE BANK, an Arizona corporation

By:  

/s/ Brian Kirkpatrick

Name:   Brian Kirkpatrick Title:   Vice President

[Signature Page to First Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

TO:                WESTERN ALLIANCE BANK, an Arizona corporation

FROM:        ICAD, INC., for itself and on behalf of all Borrowers

The undersigned authorized officer of ICAD, INC. hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between ICAD, INC., a Delaware corporation (“Parent”), (ii) XOFT, INC., a
Delaware corporation (“Xoft”) and (iii) XOFT SOLUTIONS, LLC, a Delaware limited
liability company (“Xoft Solutions”) (each a “Borrower” and collectively, the
“Borrowers”) and Bank (the “Agreement”), (i) Borrowers are in complete
compliance for the period ending                  with all required covenants
except as noted below and (ii) all representations and warranties of each
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

Please indicate compliance status by circling Yes/No under “ Complies” column.

 

Reporting Covenant    Required    Complies      Annual financial statements (CPA
Audited)    FYE within 90 days    Yes    No    Monthly financial statements and
Compliance Certificate; with bank account statements while accounts still
maintained outside of Bank    monthly within 30 days    Yes    No    10K and 10Q
   (as applicable)    Yes    No    Annual operating budget, sales projections
and operating plans approved by board of directors    Annually no later than 30
days after the beginning of each fiscal year    Yes    No    A/R & A/P Agings,
Borrowing Base Certificate    monthly within 30 days    Yes    No    A/R Audit
   Initial and Annual    Yes    No    Deposit balances with Bank   
$                                          Deposit balance outside Bank   
$                                         

 

Financial Covenant

  

Required

  

Actual

  

Complies

         Minimum consolidated revenue (As set forth on Annex I or as determined
pursuant to Section 6.8(a)(i), as applicable)    $                           
$                                Yes        No        N/A   or                 
              Minimum unrestricted Cash to Bank Indebtedness ratio   
1.25 to 1.00                   to 1.00      Yes        No        N/A  



--------------------------------------------------------------------------------

Comments Regarding Exceptions: See Attached.       BANK USE ONLY     Sincerely,
    

 Received by:                                                       

AUTHORIZED SIGNER

 

 Date:                                                                     

   

    

      Verified:                                                                
SIGNATURE     

AUTHORIZED SIGNER

   

    

      Date:                                                                    
  TITLE           

    

      Compliance Status                    Yes               No   DATE         
        



--------------------------------------------------------------------------------

Annex I

Minimum Trailing 6 Month Revenue

 

Trailing 6 Months Period Ending   Minimum Revenue February 29, 2020   [* * *]
March 31, 2020   [* * *] April 30, 2020   [* * *] May 31, 2020   [* * *]
June 30, 2020   [* * *] July 31, 2020   [* * *] August 31, 2020   [* * *]
September 30, 2020   [* * *] October 31, 2020   [* * *] November 30, 2020   [* *
*] December 31, 2020   [* * *]